Exhibit 10.13

 

AMENDMENT No. 1
to
Non-Qualified Stock Option Agreement

 

This Amendment No. 1 (“Amendment”) is entered into as of July 31, 2002 (the
“Amendment Effective Date”) between Howard Rubin as Rubin (“Optionee”) and META
Group, Inc. (“Company”). Terms not otherwise defined in this Amendment shall
have the same meaning ascribed to them in the Non-Qualified Stock Option
Agreement of October 27, 2000 (the “NQSOA”).

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Optionee and Company (the “Parties”) hereby agree to amend
the NQSOA as follows:

 

Definition used in this Amendment:

“Option” shall mean the option that is the subject of the NQSOA, being the
option to purchase a maximum of 100,000 shares of the Company’s Common Stock,
$.01 par value at the price of $9.56 per share, all pursuant to the NQSOA.

 

“Direct Margin Targets”, “Net Billings Target”, “META Measurements” and
“Division” shall have the same meaning ascribed to them in the Amendment to the
Asset Purchase Agreement dated October 27, 2000 (the “Agreement”) executed
simultaneously with this Amendment.

 

1. Section 3 is deleted and replaced with the following:

 

“3.                               Vesting of Options if Business Relationship
Continues.  If the Optionee continues to serve the Company or any Related
Corporation in the capacity of an employee, officer, director or consultant
(such service is described herein as maintaining or being involved in a
“Business Relationship with the Company”), then vesting of the Options  (granted
under the Option) shall be as follows:

 

Twenty percent (20%) of the Options vested on the Closing Date; an additional
twenty percent (20%) of the Options vested on or about the first anniversary of
the Closing Date; an additional fifteen percent (15%) of the Options shall vest
on or about the second anniversary of the Closing Date, and an additional five
percent (5%) of the Options shall vest on or about October 27, 2007, if, but
only if, (x) Rubin continues to be employed by the Company, and (y) the Division
achieves eighty percent (80%) of the combined revenue and profitability
milestones as specified in the Revised Exhibit A for the calendar year prior to
each such anniversary vesting date.

 

An additional eight percent (8%) of the Options shall vest on each of the third,
fourth, fifth, sixth and seventh anniversaries of the Closing Date, if, but only
if, Rubin continues to be employed by the Company, and META Measurements
achieves eighty percent (80%) of the Net Billings Target (89% for CY 2002 only)
and ninety-five percent (95%)

 

1

--------------------------------------------------------------------------------


 

of the Direct Margin Targets, each as specified in the revised Exhibit A to the
Asset Purchase Agreement between Rubin and the Company, dated October 27, 2000,
as such Exhibit has been amended with an effective date even with the date
hereof “Revised Exhibit A”), for the calendar year prior to each such
anniversary vesting date. In determining whether eighty percent (80%) of such
Net Billings Target and ninety-five percent (95%) of such Direct Margin Targets,
each as specified in Revised Exhibit A, have been achieved, Net Billings
generated by Rubin shall not include credits (as referenced in paragraph 3 of
Exhibit A) from the Buyer for any work brought to the Company by Rubin which is
to be fulfilled either internally through Company employees or externally
through outside consultant use.

 

Any portion of the Options that has not become exercisable, in accordance with
the first sentence of this Section, as a result of the failure to achieve the
applicable performance goals set forth in Exhibit A or Revised Exhibit A, shall
become exercisable on the fifth business day preceding the seventh year
anniversary of the date of this Agreement if the Optionee has continued to
maintain or be involved in a Business Relationship with the Company or any
Related Corporation on such date.  Notwithstanding the foregoing, in accordance
with and subject to the provisions of the Plan, the Compensation Committee of
the Company may, in its discretion, accelerate the date that any installment of
the Options becomes exercisable.  The foregoing rights are cumulative and
(subject to Sections 4 or 5 hereof if the Optionee ceases to maintain or be
involved in a Business Relationship with the Company or any Related
Corporations) may be exercised up to and including the date that is seven years
from the date the Option is granted.”

 

2. In the event of any inconsistency between the terms of this Amendment and the
terms of the NQSOA, this Amendment shall take precedence.

 

3. Except as expressly amended as set forth herein, the NQSOA shall remain in
full force and effect in accordance with its terms.

 

4. This Amendment may be executed in several counterparts, all of which taken
together shall constitute one single agreement of the parties.

 

IN WITNESS WHEREOF, the Company and the Optionee have caused this instrument to
be executed as of the date first above written.

 

Optionee: Howard Rubin

 

META Group, Inc.
208 Harbor Drive
Stamford, Connecticut 06912

/s/ Howard Rubin

 

 

By:

/s/ John A. Piontkowski

 

Print Name of Optionee: Howard Rubin

 

Date:

7/31/02

 

 

 

 

Street Address    450 Long Ridge Road

 

 

 

 

 

Pound Ridge, NY 10576

 

 

City      State      Zip Code

 

 

Date:

7/31/02

 

 

 

2

--------------------------------------------------------------------------------